Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-20-00571-CV

                             IN RE D’SPAIN CONSTRUCTION L.L.C.

                                            No. 04-20-00574-CV

                                       IN RE Rowena KNEUPPER

                                     Original Mandamus Proceedings 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 17, 2021

PETITIONS FOR WRITS OF MANDAMUS DISMISSED AS MOOT

           On November 30, 2020, Relators filed petitions for writs of mandamus and requested stays

of discovery orders pending final resolutions of their petitions. We granted the stays and requested

responses. Based on the responses, we abated these proceedings to allow the trial court to amend

or vacate its discovery orders.

           On February 3, 2021, Relators notified this court that the trial court effectively rescinded

its discovery orders, and Relators asked this court to dismiss their petitions as moot.




1
 These proceedings arise out of Cause No. 20-274, styled D’Spain Construction L.L.C. v. George Samuel Ludolf,
Individually and as Owner/Manager of GSL Ranch LLC a/k/a GSL Ranch; et al., pending in the 451st Judicial District
Court, Kendall County, Texas, the Honorable Kirsten Cohoon presiding.
                                                                   04-20-00571-CV & 04-20-00574-CV


       Relators’ requests are granted. The stays imposed on December 1, 2020, are lifted.

Relators’ petitions for writs of mandamus are dismissed as moot.

                                               PER CURIAM




                                              -2-